Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Response to Amendment
	The amendment filed 08/16/2022 was entered. Applicant canceled claims 3, 6 and 17-22 without prejudice or disclaimer. Claims 1, 2, 4, 5, 7-14, 16 and 23 have been amended. As a result, claims 1, 2, 4, 5, 7-14, 16 and 23 are pending for examination with claims 1, 15 and 23 being independent claims. No new matter has been added. Notice that claims 9 and 12 – 14 are now dependent upon canceled claim 3.
Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
Applicant argued (Argument 1) that Wu discloses a phototransistor with three-electrodes whereas Journot discloses a photodetector with two terminals. The examiner respectfully disagrees. 
Applicant argued (Argument 2) that the phototransistors in Wu require a very high gate voltage (-80 V) to operate whereas in contrast the devices in Journot do not require high gate voltages. The examiner respectfully disagrees.
Applicant argued (Argument 3) that both prior arts use different material systems. Wu uses black phosphorus on a semiconducting substrate while Journot uses GaN/Graphene on an insulating platform. As such a person skilled in the art would not readily expect that teaching from one system could be carried over to the teachings to another system. Accordingly, even if Journot taught a negative dependency (which the applicants submit it does not as the negative photocurrent is achieved with a reversal of the applied voltage) a person skilled in the art would not consider that an observation made with one sensor material would or even could be applied to a different sensor material. A skilled person would understand that each sensor material has different performance characteristics and indeed would expect that the property would not translate to a different sensor material. The examiner respectfully disagrees.
Lastly, applicant argues (Argument 4) that given that the combination of Wu and Journot is improper and would not be combined in the way suggested in the Office Action, then there is nothing in Zhu that can remedy the deficiency of disclosure in either Wu or Journot. The examiner respectfully disagrees. As per the combination of Wu and Journot, see the above comments. 
In particular, applicant noted (in argument 4) that there is nothing in Wu or Journot that would suggest that a sensor could be fabricated that would provide both a positive dependence and a negative dependence at the same time based on different wavelength radiation being applied to the sensor. Notice that when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR at 1396.
When considering obviousness of a combination of known elements, the operative question is thus “whether the improvement is more than the predictable use of prior art elements according to their established functions.”
Regarding arguments 1 – 4, Notice that test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this instance, implicit motivation to combine has been found to exist when the improvements are technology-independent and the combination of references results in a product that is more desirable (e.g., “stronger, cheaper, cleaner, faster, lighter, smaller, more durable , or more efficient.”). Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006). In such situation, the proper question is whether one skill in the art possesses knowledge and skill rendering skilled persons capable of combining the prior art references. In this instance, the prior arts in themselves are evidence of possessing the knowledge and skills of such improvements being within routine skill of the art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 -12, 15 – 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Colossal Ultraviolet Photoresponsivity of Few-Layer Black Phosphorus, American Chemical Society, July 24, 2015, pp. 8070 – 8077) in view of Journot et al. (Self-Assembled UV Photodetector Made by Direct Epitaxial GaN Growth on Graphene, American Chemical Society, 2018, 10, pp. 18857 – 18862) and Zhu et al. (Flexible Black Phosphorous Ambipolar Transistors, Circuits and AM Demodulator, ACS Publications, American Chemical Society, 2015, pp. 1883 -1890).
With regards to claims 1, 15 and  23, Wu discloses a sensing clement for use in a sensor for discriminating between wavelength regions m an electromagnetic spectrum (Abstract, Figure 1a  discloses few-layer black phosphorus photo-FET), comprising at least one black phosphorus flake supported on a surface of a substrate (the section titled Methods - "Sample Fabrication" at p. 8075 discloses black phosphorus flake), wherein the black phosphorus flake is responsive to electromagnetic radiation to yield a change in photocurrent measured between a pair of terminal electrodes disposed on the sensor substrate and in electrical contact with the sensing element (Fig. 1a and section titled “Methods” "Sample Fabrication” at p. 8075 discloses Ti/Au electrodes), as a function of an intensity of the electromagnetic radiation impinging on the black phosphorus flake (see the discussion regarding photo responsivity under section titled "RESULTS AND DISCUSSION" starting on pp. 8072-8073) where a positive dependency on the intensity corresponds to a first wavelength region (references to a positive dependency on intensity of wavelengths in the region from 390 nm to 310 nm is taught, see p. 8073).
Wu does not expressly disclose a negative dependency on the intensity corresponds to a second wavelength region. However, it is considered that this negative dependency on the intensity is a material property of the layered black phosphorus sensing element, and that measurements made between 280 to 315 nm would provide a negative dependency on intensity. Nonetheless, Wu fails to specifically a negative dependency on the intensity corresponds to a second wavelength region and further  that the lateral dimensions of the black phosphorus flakes are greater than about 1 micron.
Journot discloses a detector with at least a pair of electrodes further comprising a responsivity as the claimed negative dependency (pp. 18860 – 18861) (Figure 6a & 6b). In view of the utility, to quantify performances or responsivity within a desired spectrum and to provide hybrid devices as needed, it would have been only an obvious matter of design choice at the time the invention was filed to modify Wu with Journot. 
Zhu discloses a lateral dimension of the flakes greater than about 1 micron (Figure 1c) (pp. 1885). In view of the utility, to improve the performances of the devices, it would have been only an obvious matter of design choice at the time the invention was filed to modify Wu modified by Journot with Zhu.
With regards to claims 2 and 16, Wu modified discloses the first wavelength region corresponds to wavelengths that fall within a range of 315 nm to 400 nm, and the second wavelength region corresponds to wavelengths that fall within a range of 280 nm to 315 nm (pp. 8072 & 8074).
With regards to claims 3 and 7, Wu modified discloses the sensing element comprises at least one black phosphorus flake (Abstract) (Methods pp. 8075)
With regards to claim 4, Wu modified discloses sensor the black phosphorus flake has a bandgap greater than 0.2 electron volts (pp. 8070).
With regards to claim 5, Wu modified discloses the black phosphorus flake has a thickness that is greater than about 3 nm (Figure 1).
With regards to claims 8 -11, Wu modified discloses that the black phosphorus flakes has a plurality of responsivities falling with a few different ranges to allow continuously routine optimizations depending on particular viable candidates for optoelectronic applications as needed. 
Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wu to include the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include the claimed limitations for the purpose of meeting specific applications calling for the particular ranges.
With regards to claim 12, Wu modified discloses that the sensor substrate is an oxide coated silicon substrate (METHODS – pp. 8075).
With regards to claims 13 and 14, Wu modified discloses the claimed invention according to claim 9 but fails to expressly disclose a polymer substrate manufactured from a polymer selected from the group consisting of polyethylene 2,6- naphthalate) (PEN), polyethylene imine (PEI), poly(methyl methacrylate) (PMMA), polyimide (PI), polyethylene terephthalate (PET), and polydimethylsiloxane (PDMS).
Zhu discloses a PI substrate in order to create outstanding device performance (pp. 1885). In view of the utility, to improve the performances of the devices, it would have been only an obvious matter of design choice at the time the invention was filed to modify Wu with Zhu.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DJURA MALEVIC/           Examiner, Art Unit 2884                                                                                                                                                                                             
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884